Broyles, C. J.
1. The indictment charged the defendant with burglarizing “the store-house and place of business of the Piedmont Peed and Grocery Company, a corporation.” The name “The Piedmont Peed and Grocery Company” connotes a corporation, and the allegation in the indictment that it was a corporation was surplusage and did not have to *306be proved, since the corporate entity of the company was not in issue upon the defendant’s trial. Ager v. State, 2 Ga. App. 158 (58 S. E. 374); Moore v. State, 27 Ga. App. 781 (2) (110 S. E. 55).
Decided June 26, 1934.
Ií. A. Allen, L. O. Dotson, for plaintiff in error.
John A. Boylcin, solicitor-general, J. W. LeCraw, E. A. Stephens, contra.
2. The excerpt from the charge of the court, complained of, when considered in the light of its context, was not prejudicial to the accused and was not erroneous for any reason assigned.
3. The verdict was authorized by the evidence, and the refusal to grant a new trial was not error.

Judgment affirmed.


MacIntyre and Guerry, JJ., concur.